Title: From John Adams to George Washington Adams, 17 December 1822
From: Adams, John
To: Adams, George Washington



Dear George
Quincy December 17th. 1822.

yours of the 9th. is received, you do not give me any account of your Studies as formerly—Mr. Smith and your Aunt have been very fortunate in escaping the Plague at Pensacola, please to give my love to them.
I hope the Mexican Ambassador and his eight Gentlemen companions have brought with them plenty of Milled dollars, and Mexican Bullion, and after teaching our Merchants and Manufacturers the means and method of purchasing; and will teach you the pronounciation and the critical elegance of the Spanish Language; you must treat them with cerimonious politeness and cordial respect, taking great care not to offend their lofty pride.—
I am anxious for the health and Spirits of Mr Randolph which are unfavorably reported here; pray give me notice of his first appearance in public. Have you seen the Albany sympathy with the Greeks, the Spirit is noble, but will it not embarrass the Government of the Union.
you will not expect news, from your affectionate / Grand father
John Adams